        Case 20-11576-elf            Doc 12 Filed 04/12/20 Entered 04/13/20 00:41:12                               Desc Imaged
                                           Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 20-11576-elf
Aimee M Huber                                                                                              Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Antoinett                    Page 1 of 1                          Date Rcvd: Apr 10, 2020
                                      Form ID: pdf900                    Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 12, 2020.
db             +Aimee M Huber,   1900 Mayflower Drive,   Quakertown, PA 18951-2673
14488839       +FREEDOM MORTGAGE CORPORATION,   c/o THOMAS YOUNG.HAE SONG,
                 Phelan Hallinan Diamond & Jones, LLP,   1617 JFK Blvd., Suite 1400,
                 Philadelphia, PA 19103-1814
14488746        FREEDOM MORTGAGE CORPORATION,   C/o Thomas Song, Esq.,   1617 JFK Boulevard, Suite 1400,
                 One Penn Center Plaza,   Philadelphia, PA 19103
14482917       +Freedom Mortgage Corporation,   Attn: Bankruptcy,   907 Pleasant Valley Ave, Ste 3,
                 Mt Laurel, NJ 08054-1210
14482919       +Receivables Management Group,   Attn: Bankruptcy,   2901 University Ave. Suite #29,
                 Columbus, GA 31907-7601
14482920       +Wells Fargo Dealer Services,   Attn: Bankruptcy,   1100 Corporate Center Drive,
                 Raleigh, NC 27607-5066

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: megan.harper@phila.gov Apr 11 2020 03:54:14      City of Philadelphia,
                 City of Philadelphia Law Dept.,   Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Apr 11 2020 03:53:37
                 Pennsylvania Department of Revenue,    Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Apr 11 2020 03:54:00       U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,   Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
14482916       +E-mail/Text: bknotice@ercbpo.com Apr 11 2020 03:53:51      Enhanced Recovery Corp,
                 Attn: Bankruptcy,   8014 Bayberry Road,    Jacksonville, FL 32256-7412
14482918        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Apr 11 2020 04:01:41
                 Portfolio Recovery,   Attn: Bankruptcy,    120 Corporate Blvd,    Norfold, VA 23502
                                                                                              TOTAL: 5

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 12, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 10, 2020 at the address(es) listed below:
              GEORGE R. TADROSS   on behalf of Debtor Aimee M Huber gtadross@tadrosslaw.com,
               r55386@notify.bestcase.com;robin@tadrosslaw.com
              THOMAS YOUNG.HAE SONG   on behalf of Creditor    FREEDOM MORTGAGE CORPORATION paeb@fedphe.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.   ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                             TOTAL: 4
Case 20-11576-elf     Doc 12 Filed 04/12/20 Entered 04/13/20 00:41:12                 Desc Imaged
                            Certificate of Notice Page 2 of 2

                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:         AIMEE M. HUBER,                      :       Chapter 13
                                                       :
                                 Debtor                :       Bky. No. 20-11576 ELF

                                            ORDER
          AND NOW, the Debtor having failed to timely file the documents required by the Order

   dated March 16, 2020,* it is hereby ORDERED that

   1. This case is DISMISSED.

   2. The court retains jurisdiction to consider the reasonableness of any compensation received by
      the Debtor’s counsel. See 11 U.S.C. §329.

   3. Pursuant to 11 U.S.C. §329(b), a hearing shall be held on May 5, 2020, at 1:00 p.m., in
      Bankruptcy Courtroom No. 1, U.S. Courthouse, 900 Market Street, 2d
      Floor, Philadelphia, PA 19107** to consider the reasonableness of any compensation
      received by the Debtor’s counsel.

   4. If not already filed, the Debtor’s counsel shall file the statement required by Fed. R. Bankr.
      P. 2016(b) and, if already filed, file a supplemental statement if necessary on or before April
      20, 2020.

   5. Debtor’s counsel SHALL APPEAR at the hearing.




   Date: April 9, 2020
                                          ERIC L. FRANK
                                          U.S. BANKRUPTCY JUDGE
   * Missing Documents:
   Chapter 13 Plan
   Chapter 13 Statement of Your Current Monthly Income
   and Calculation of Commitment Period Form 122C-1
   Means Test Calculation Form 122C-2
   Schedules AB-J
   Statement of Financial Affairs
   Summary of Assets and Liabilities Form B106

   ** During the cornovirus public life shutdown, all hearings are being held telephonically.
   Instructions for making a telephonic appearance may be found at
   https://www.paeb.uscourts.gov/file/conference-call-numbers
